DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 7/25/2022 in response to Office Action (non-final rejection) mailed 5/24/2022. 
Claims 1-5 were previously pending. With Applicant’s filing of 7/25/2022 Claim 4 is cancelled and Claims 1-3 and 5 are as previously presented. Presently Claims 1-3 and 5 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 4 was previously rejected under 35 USC 112(b) as indefinite. Claim 4 is cancelled by the Applicant, thus rendering the rejection moot. The rejection is withdrawn.

Allowable Subject Matter
Claims 1-3 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable because the recited claim limitations for the modified ethylene-vinyl alcohol copolymer fiber having a crystallinity of 25% to 50%, when taken with the claim as a whole, have not been shown or reasonably suggested by the prior art. Dependent Claims 2-3 and 5 are indicated allowable as depending from an indicated-allowable base claim. 
A close prior art reference of record Tai et al. disclose all of the limitations of Claim 1 except for the crystallinity limitation recited above. The Examiner notes the EVOH copolymer fiber of Tai et al. is made by a materially different process than the instant fiber and therefore it cannot be inferred that the crystallinity of the reference fiber and the instant fiber will be in a similar range. Therefore, Tai et al. do not disclose the claim limitations recited above.
A close prior art reference of record Nakazawa et al. disclose most of the limitations of Claim 1 except for the crystallinity limitation recited above. The Examiner notes the EVOH copolymer fiber of Nakazawa et al. is made by a materially different process than the instant fiber and therefore it cannot be inferred that the crystallinity of the reference fiber and the instant fiber will be in a similar range. Therefore, Nakazawa et al. do not disclose the claim limitations recited above.
A search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754